Exhibit 10.1

COUPONS.COM INCORPORATED

NOTICE OF GRANT OF RESTRICTED STOCK UNITS

Coupons.com Incorporated (the “Company”) has granted to the Participant an award
(the “Award”) of certain units pursuant to the Coupons.com Incorporated 2013
Equity Incentive Plan (the “Plan”), each of which represents the right to
receive on the applicable Settlement Date one (1) share of Stock, as follows:

 

Participant:                                         
                                             Employee ID:   
                         Date of Grant:                                         
                                             Total Number of Units:   
                            , subject to adjustment as provided by the
Restricted Stock Units Agreement. Settlement Date:    Except as provided by the
Restricted Stock Units Agreement, the date on which a Unit becomes a Vested
Unit. Vesting Start Date:                                       
                                                                  
                                                                          Vested
Units:    Except as provided in the Restricted Stock Units Agreement, or in any
Superseding Agreement identified below, and provided that the Participant’s
Service has not terminated prior to the applicable date, the number of Vested
Units (disregarding any resulting fractional Unit) as of any date is determined
by multiplying the Total Number of Units by the “Vested Ratio” determined as of
such date, as follows:           Vested Ratio    Prior to first Quarterly
Vesting Date to occur after first anniversary of Vesting Start Date    0    On
first quarterly vesting date to occur after first anniversary of Vesting Start
Date (the “Initial Vesting Date”)    1/4    Plus          For each additional
period of one year of the Participant’s Service from the Initial Vesting Date
until the Vested Ratio equals 1/1, an additional    1/4 Superseding Agreement:
   None.    Quarterly Vesting Dates:    Each first trading day of the Stock on
or after the 20th calendar day of the second month of a fiscal quarter will be a
Quarterly Trading Day.

By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and the Participant agree that the
Award is governed by this Notice of Grant of Restricted Stock Units (“Grant
Notice”) and by the provisions of the Restricted Stock Units Agreement and the
Plan, both of which are made a part of this document, and by the Superseding
Agreement, if any. The Participant acknowledges that copies of the Plan, the
Restricted Stock Units Agreement and the prospectus for the Plan have been
delivered to Participant. The Participant represents that the Participant has
read and is familiar with the provisions of the Restricted Stock Units Agreement
and the Plan, and hereby accepts the Award subject to all of their terms and
conditions.

 

COUPONS.COM INCORPORATED     PARTICIPANT By:  

 

   

 

  [officer name]     Signature   [officer title]    

 

    Date Address:   400 Logue Avenue    

 

  Mountain View, California 94043     Address      

 

ATTACHMENTS:      2013 Equity Incentive Plan, as amended to the Date of Grant;
Restricted Stock Units Agreement